         Case 4:21-cv-00518-KGB Document 8 Filed 07/14/21 Page 1 of 3



Donald E. Godwin (pro hac vice pending)
Texas State Bar No. 08056500
GODWIN BOWMAN, P.C.                                                            FILED
                                                                            U.S. DISTRICT COURT
1201 Elm Street, Suite 1700                                             EASTER N DISTRICT ARKANSAS
Dallas, Texas 75270-2041
Ph: 214.939.4412                                                               JUL 14 2021
Fax: 214.527.3112
DGodwin@GodwinBowman.com                                             By:TAMlli'f H ~ R K
                                                                                               CLERK
Attorney for Defendants

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS

FEDERAL TRADE COMMISSION, and                       CASE NO.: 4:21-CV-00518-KGB

STATE OF ARKANSAS, ex rel.
LESLIE RUTLEDGE,
ATTORNEY GENERAL

                       Plaintiffs,                 MOTION FOR LEAVE TO APPEAR PRO
                                                   HACVICE
vs.

BINT OPERATIONS LLC, a limited liabili
company,

LASHONDA MOORE, individually and as
officer of BINT OPERATIONS LLC, and

MARLON DEANDRE MOORE, formerl
known as MARLON DEANDRE MAIDEN
individually and as
OPERATIO NS LLC


                       Defendants.



       Donald E. Godwin ("Counsel"), files this Motion for Leave to Appear Pro Hae Vice

under Local Rule 83.5(d) for leave of court to appear pro hac vice without local counsel and

pursuant to such authority states the following:

       1.      Counsel is an attorney at the law firm of Godwin Bowman PC, located at 1201


                                                                                  Page 1 of3
            Case 4:21-cv-00518-KGB Document 8 Filed 07/14/21 Page 2 of 3



Elm Street, Suite 1700, Dallas, Texas 75270, which is counsel for Defendants BINT Operations

LLC, Lashonda Moore, and Marlon Deandre Moore ("Defendants").

       2.       Counsel is an active member in good standing with the U.S. Supreme Court, State

Courts of Texas, U.S. Court of Appeals, Fifth Circuit, U.S. District Court for the Western

District of Oklahoma, and the U.S. District Courts for the Northern, Southern, Eastern and

Western Districts of Texas.

       3.       Counsel, along with the attorneys noted-below, Stefanie Major McGregor and

Kristin Bums, have actively began seeking admission to the Bar of this Court with accompanied

certificates of good standing. Given the status of the pending admissions and the need to timely

respond to Plaintiffs' Complaint, however, Counsel is filing this Motion as an abundance of

caution.

       4.       During the pendency of this litigation, Counsel will at all times affirm to the

Local Rules of this Court and to the jurisdiction of the Court in matters of discipline.

       5.       Accordingly, Counsel respectfully requests leave of the Court to waive the

requirement that local counsel be retained for Defendants during the pendency of this litigation.

       6.       By the filing of this Motion, Counsel and Defendants do not intend to waive any

defenses or objections to the jurisdiction or venue of this Court.

       WHEREFORE, Counsel respectfully requests this Court grant leave and permit Counsel

to appear pro hac vice without local counsel during the pendency of this litigation.




                                                                                           Page 2 of3
             Case 4:21-cv-00518-KGB Document 8 Filed 07/14/21 Page 3 of 3
•


                                                  Respectfully submitted,

                                                  GODWIN      I BOWMAN       PC




                                                  Donald E. Godwin
                                                  Texas State Bar No. 08056500
                                                  DGodwin@GodwinBowman.com
                                                  Stefanie M. McGregor
                                                  Texas State Bar No. 24037019
                                                  SMcGregor@GodwinBowman.com
                                                  Kristin M. Burns
                                                  Texas State Bar No. 24102934
                                                  KBurns@GodwinBowman.com

                                                  1201 Elm Street, Suite 1700
                                                  Dallas, Texas 75270-2041
                                                  Ph:     214.939.4412
                                                  Fax: 214.527.3112

                                                  ATTORNEYS FOR DEFENDANTS



                                       CERTIFICATE OF SERVICE

            I hereby certify that on or about the 14th day of July, 2021, a true and correct copy of the
    above and foregoing pleading was electronically filed with the Clerk of the Court for the U.S.
    District Court, Eastern District of Arkansas, and that I have served the documents on all counsel
    of record in a manner authorized by the Federal Rules of Civil Procedure.




                                                  Donald E. Godwin




                                                                                              Page3 of3
     3351998 v3-26929/0003 PLEADINGS
